ON MOTION FOR REHEARING
Respondent-State suggests the opinion in this case conflicts with State v. Wood, 596 S.W.2d 394 (Mo. banc 1980). We disagree.
Wood holds that if challenged evidence of an element of the charge is erroneously admitted the proper remedy is a new trial on the felony charge. Id. at 398. That is the law, “[i]f the [erroneously received] evidence offered by the State is received after challenge and is legally sufficient to establish guilt of the ac-cused_” (Our emphasis.) Id. at 398. Here the only evidence of value was simply not probative of the element of value of what was stolen when taken. Hence, the requirement of legally sufficient proof of guilt was not met. The opinion follows and is not in conflict with Wood.
In the alternative, the state notes an observation on the opinion that the evidence proved a misdemeanor stealing and that a remand for trial of the misdemeanor is proper. If the state had requested submission of the lesser offense and the court had refused the request then a retrial would be proper. That did not occur. Defendant was entitled to a directed verdict of acquittal on the greater offense. The state elected to submit only the greater offense. On these facts a retrial is not an available result. The motion for rehearing is denied.
SMITH and KELLY, JJ., concur.